Citation Nr: 0612071	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need of aid and attendance.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization in 
excess of 21 days.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
February 1963.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of 
cervical spine with loss of use of right hand and right foot 
(rated 100 percent disabling), neurogenic bowel (100 
percent), spastic neurogenic bladder (60 percent), residuals 
of fracture of cervical spine with involvement of the left 
hand (20 percent), residuals of fracture of cervical spine 
with involvement of the left foot (20 percent), hemorrhoids 
(noncompensable), and impotency (noncompensable).

2.  The competent medical evidence of record shows the 
veteran has loss of use of a creative organ, has loss of use 
of his right hand and right foot, and is in need of aid and 
attendance due to his disabilities of the left hand and 
bowel.

3.  The veteran has been rated as totally disabled since 1982 
and the claim of entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 is would provide no 
further benefit to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need of aid and attendance under 38 U.S.C.A. § 1114(r)(1) 
are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2005).

2.  The claim of entitlement to a temporary total rating 
based on hospitalization in excess of 21 days under 38 C.F.R. 
§ 4.29 is dismissed as moot.  38 U.S.C.A. § 511(a) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Compensation

The veteran has requested special monthly compensation based 
on the need of regular aid and attendance of another person.  
Special monthly compensation is currently assigned at the 
rate provided by 38 U.S.C.A. § 1114(m) based on his service-
connected residuals of a fracture of the cervical spine with 
loss of use of the right hand and right foot with an 
additional disability, neurogenic bowel, independently 
evaluated as 100 percent disabling.  See 38 U.S.C.A. 
§ 1114(p) (West 2002); 38 C.F.R. § 3.350(f) (2005).  He is 
also entitled to special monthly compensation based on loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k).

Since the veteran's level of special monthly compensation 
(SMC) is beyond the SMC provided by 38 U.S.C.A. § 1114(l) for 
regular aid and attendance, the requirements for the 
veteran's entitlement to SMC based on aid and attendance are 
found at 38 U.S.C.A. § 1114(r).  Under that paragraph if a 
veteran, otherwise entitled to compensation authorized under 
subsection (o) of this section and the rate authorized under 
subsection (k) of this section, is in need of regular aid and 
attendance, then in addition to such compensation the veteran 
shall be paid a monthly aid and attendance allowance.  

For the veteran to be entitled to SMC under 38 U.S.C.A. § 
1114(o) he must have, as a result of service-connected 
disabilities, disabilities under conditions which would 
entitle the veteran to two or more of the rates provided in 
one or more subsections (l) through (n) of this section, no 
condition being considered twice in the determination.  Here, 
the veteran would be entitled to two rates provided in 
subsection (l).  He has the anatomical loss of his right hand 
and right foot, providing for one rate under subsection (l), 
and the evidence of record supports a finding that the 
veteran is so helpless as to be in need of regular aid and 
attendance resulting from pathology other than that of his 
right extremities.  See 38 C.F.R. § 3.350(d)(3).  The August 
2004 VA examination report indicates that he is in need of 
aid and attendance with his daily bladder and bowel regimens 
as a result of the disabilities of his left upper extremity 
and neurogenic bowel, both of which are service-connected 
disabilities.  See October 1983 rating decision.

The criteria for determining whether the veteran is in need 
of regular aid and attendance are contained in 38 C.F.R. § 
3.352(a) and it is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating can be made.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Here, 
the August 2004 VA examination report indicates that the 
veteran is unable to perform routine activities of daily 
living and is unable to perform routine transfers or bathing 
without assistance.  As he satisfies the requirements for 
regular aid and attendance of another person set forth in 38 
C.F.R. § 3.352(a) based on disabilities separate and distinct 
from the right hand and right foot disabilities, the veteran 
is entitled to another rate under subsection (l).

The veteran is entitled to SMC under 38 U.S.C.A. § 1114(o).  
As a result, the veteran also satisfies the requirements for 
aid and attendance under 38 U.S.C.A. § 1114(r)(1).  The 
veteran is entitled to compensation under 38 U.S.C.A. § 
1114(o) at a rate authorized under subsection (k), and is in 
need of regular aid and attendance of another person.  
Accordingly, the Board finds that the veteran is entitled to 
special monthly compensation based on a need for aid and 
attendance of another person and this appeal is granted.

Temporary Total Rating

The veteran argues that he is entitled to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization from July to August 2000.  Under the 
applicable criteria, a temporary total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2005).  
Benefits were denied by the RO as the weight of the evidence 
did not show the veteran's hospitalization was the result of 
a service-connected disability  See August 2002 rating 
decision.  The veteran argues that his hospitalization was 
the result of his service-connected neurogenic bowel 
disability.  However, not only is the veteran in receipt of 
special monthly compensation benefits, he is already in 
receipt of a schedular 100 percent disability rating for the 
claimed disability.  In other words, the veteran would not 
receive a higher rate of compensation even if it were 
determined that his hospitalization was the result of his 
service-connected disability, and as such, there is no legal 
merit in his claim for a temporary total disability rating.  
Accordingly, this appeal is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to the initial adjudication of his claim, an April 2001 
from the RO notified the veteran of the evidence required for 
benefits in excess of his level of special monthly 
compensation, informed him that based on his level of 
compensation his surgery would not increase his compensation 
unless there was additional need for special monthly 
compensation, informed him of the evidence necessary to 
substantiate his claims that he was expected to provide, 
informed him of the evidence VA would seek, and asked him to 
send the information describing the additional evidence or 
the evidence itself to VA.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006).  Despite inadequate notice provided 
to the veteran on this latter element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, the April 2001 letter noted that 
if the information or evidence was received within one year, 
benefits could potentially be paid the date his claim was 
received.  As the special monthly compensation claim was 
resolved in the veteran's favor, a remand memorandum for 
additional notice prior to resolving his appeal in his favor 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his special monthly compensation claim and VA 
medical records and private medical evidence has been 
associated with his claims.  As the veteran has not 
identified evidence or authorized VA to obtain evidence any 
additional evidence, no further assistance to the veteran 
regarding development of evidence is required.  


ORDER

Special monthly compensation based on the need of aid and 
attendance is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.

The appeal for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 is dismissed as moot.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


